DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-11 are pending.  Claims 1-11 are amended.  Claims 1-11 are examined on their merits in light of the elected species of a single method of treating hair comprising steps (i) –(iv), sodium malate as the carboxylic acid and sodium napthalenesulfonate as the single sulfonic acid and ethanol as the organic solvent.      


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1 and 4  under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  


New Objections/Rejections

Claim Objections
Claim 1 is objected to for the recitation of “wherein the at least aromatic alcohol comprises…”, which is believed to need amending to recite “wherein the at least one aromatic alcohol comprises…”  Appropriate correction is required if this is in fact an error.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 is rejected as being indefinite in the recitation of “the aromatic alcohol (E)” in line 2 in referring to the “at least one aromatic alcohol” recited in claim 1.  It is unclear whether claim 4 is referring to one, more than one or all of the at least one aromatic alcohols in claim 1.  This lack of clarity has rendered claim 4 indefinite.  Amending the claim to recite “the at least one aromatic alcohol (E)” would overcome this rejection.


Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Rivera et al. US 2016/030987A1 (published 10/27/2016, priority 4/23/2015) in view of Mintel Record Number (#ID) 3409281, August 2015, “Shampoo and Conditioner Set. (3/13/2018 IDS), Rousso et al. US 6,010,990 (1/4/2000), Terazaki et al. US 2003/0162675 (8/28/2003), Schweinsberg US 2014/0298592 (10/9/2014) and Tsuchiya et al. WO 2002/098381 (12/12/2002)(3/13/2018 IDS) is maintained.
Rivera et al. (Rivera teaches a method of washing and conditioning hair that comprises applying and massaging a shampoo composition directly into the scalp and root area of the hair, rinsing with water and applying a conditioner composition on the length and ends of hair, leaving it on for a period of time and rinsing the hair with water.  (See Abstract, and claims 3 and 25).  
With respect to claim 2, Rivera specifically does not teach a step of applying a reducing agent to the hair as called for in instant claim 2.   With respect to claim 11, Rivera specifically also does not teach a step of applying a hair treatment agent having a pH value of 12 to 14 to the hair as called for in instant claim 11.  
Rivera also does not teach a shampoo comprising ethanol and malic acid and a conditioner comprising less than 5% aromatic alcohol, sodium napthalenesulfonate and a high molecular weight surfactant.  Rivera does not expressly state the amount of time the shampoo and conditioner should be left on the hair and the temperature at which this occurs.  These deficiencies are made up with the teachings of the Mintel Shampoo and Conditioner Set, Roussi et al., Terazaki et al., Schweinsberg and Tuschiya.  
The Mintel Shampoo and Conditioner Set (Mintel) discloses a set of shampoo and conditioner.  The shampoo comprises malic acid and the conditioner comprises sodium napthalenesulfonate.   Malic acid is the elected species of carboxylic acid called for in instant claim 1.  The shampoo of Mintel contains stearyl alcohol which is a thickener as called for in instant claim 5.  (See Product Information Shampoo).    The shampoo contains ethanol. (See Product Information Shampoo).  Ethanol is the elected species of alcohol as called for in instant claim 3.  Sodium napthalenesulfonate is the elected species of salt of aromatic sulfonic acid with a molecular weight of 300 or less called for in instant claim 2.
Mintel teaches benzyl alcohol in the conditioner.  The conditioner thus comprises an aromatic alcohol as called for in instant claim 8. (See Conditioner Product Information).    Mintel specifically teaches cetrimonium chloride which is a high molecular weight surfactant in the conditioner. (See Conditioner Product Information).  Mintel teaches that its conditioner makes hair silky, tangle-free, and hydrates, repairs and protects and also replenishes hair. (See Product Description). 
Rousso et al. (Rousso) teaches a hair care cosmetic composition for providing volume to hair. (See Abstract).  Roussi teaches that sodium naphthalene sulfonate is a sequestering agent, and that sequestering agents are useful to prevent the formation of a lime soap film when shampooed hair is rinsed with hard water. Roussi also teaches that sodium naphthalene sulfonate is a suitable sequestering agent for its hair care composition. (See col. 7, lines 29-35).  Sodium naphthalene sulfonate is the elected species of salt of an aromatic sulfonic acid and is called for in instant claim 1.  Roussi teaches that its sequestering agents are typically present in an amount of from about 0.01% to about 5%.  About 0.01% to about 5% overlaps with the from 2.5% to 20% called for in instant claim 1.  
Terazaki et al. teaches a shampoo composition that comprises sodium malate (a dicarboxylic acid salt) along with a carboxylic acid and a method of applying the shampoo to hair and then washing it thoroughly before rinsing thoroughly to clean the hair.  (See Abstract, Examples and [0052-0054]).  Terazaki teaches that another component is a high molecular weight surfactant (see [0014-0015]) that is present in an amount of about 1 to 50%. (See [0016]).  1 to 50 % overlaps with the 20% to 80% called for in instant claim 8.
Terazaki teaches that its hair cleansing composition has good foamability and high-lubricity foam quality upon washing and smooth touch upon rinsing and is excellent in the luster and softness of hair after drying and also superb in stability.  (See Abstract).   This composition is a shampoo having sodium malate as called for in instant claim 2.  (See Abstract).  
Terazaki teaches that its compositions can contain from 0.1 to 20 wt% aromatic alcohol.  (See [0024]).  Benzyloxyethanol is an exemplified aromatic alcohol, in Example 9.  Benzyloxyethanol itself is called for in instant claim 1.  0.1 to 20 wt% benzyloxyethanol overlaps with the from 5% to 30% called for in instant claim 1.  Terazaki exemplifies a shampoo that contains 0.5 wt% benzyloxyethanol, an aromatic alcohol, in Example 9.  0.5 wt% benzyloxyethanol is less than 5% aromatic alcohol as called for in instant claim 4.  (See Example 9).  0.5% rounds to 1% which falls within the from 1% to 25% called for in instant claim 1.  Terazaki also teaches a shampoo with a pH of 4 which falls within the 2 to 10 called for in instant claim 6 and is close to the 5 to 8 called for in instant claim 7.  (See Example 9).   Additionally, Terazaki teaches that a lower alcohol is a good solvent and additive in the shampoo of its invention and assists in formulating it in liquid form (See [0044]). Terazaki also teaches that an aromatic alcohol such as benzyl alcohol (which is particularly preferred) can provide the hair cleansing composition with improved touch feel and better lustre and softness.  (See [022[).  Terazaki teaches a shampoo with cetanol (a lower alcohol) in its Example 9 in an amount of about 0.5 % which is less than 5% as called for in instant claim 3.  
Terazaie teaches that sodium malate is a good salt for hair shampoo. (See [0052-0054]).  Terazake also teaches that its method steps of applying a hair conditioning composition to hair and leaving it on for a period of time work well to condition hair with a conditioning shampoo. (See Example 6).  
Schweinsberg et al. teaches a coloring shampoo composition that comprises a salt of a carboxylic acid and a method of applying the shampoo to hair and then leaving it on for a period of time.  (See Abstract, throughout and [0546]).  The application temperature is taught to be between 5 and 40 degrees Celsius.  Between 5 and 40 degrees Celsius overlaps with the 15 degrees Celsius to 100 degrees Celsius called for in instant claim 2 and also overlaps with the 15 degrees Celsius to 30 degrees Celsius called for in instant claim 9.  Between 5 and 40 degrees Celsius also overlaps with the range of 30 degrees Celsius to 100 degrees Celsius called for in instant claim 10.   
Schweinsberg teaches that the amount of time that the coloring shampoo is left applied to hair ranged from about 5 to about 45 minutes and then the hair is rinsed thoroughly. (See [0546]).  About 5 to about 45 minutes overlaps with the 1 minute to 60 minutes called for in instant claim 2.  A leaving time of about 5 to about 45 minutes also overlaps with the 1 minute to 30 minutes called for in instant claim 10.  Schweinsberg teaches that these temperatures and amounts of time are effective to allow a coloring shampoo or hair treatment composition to effectively treat hair. (See [0546]).  
Tsuchiya et al. (Tsuchiya) teaches a method of treating the hair which comprises step (A) or (B) and shaping the hair at least once during the step. Step (A): A first agent, which can be a carboxylic acid such as malic acid and a second agent containing an oxidizing agent and having a buffering ability and a pH of 1 to 5 are successively applied to the hair, and the hair is then washed with water and dried (the first or second agent contains an organic acid (A) or a salt thereof). Organic acid (A): A compound comprising either a nonaromatic hydrophobic group having a total carbon number of 3 to 11 or an aromatic hydrophobic group having a total carbon number of 4 to 18 and an acid group such as a sulfo or sulfate group.
Tuschiya teaches that its method is extremely highly effective in straightening the curly hair through a simple procedure comparable to that of an ordinary permanent straightening treatment. After the treatment, the straightened state can be restored or maintained by daily aftercare without damaging the hair.
In examples 3-A, 3-G and 3-H lactic acid is thoroughly blended with hair and then the hair is rinsed with water and the water is removed with a towel and then a second agent containing 2-napthalenesulfonic acid sodium salt is applied to the hair , the hair is combed straight and left for 20 minutes before being rinsed with water and dried.  These Examples teach that a high straightening effect was achieved with this method.  In Example 1, 5.0% of malic acid was used.  Malic acid is called for in instant claim 1, and 5.0% falls within the from 2.5% to 20% called for in instant claim 1.  
It would be prima facie obvious for a skilled artisan following the method of Rivera to apply a shampoo containing sodium malate as taught by Terazaki and wash the hair with it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius since Schweinsberg teaches that this is an effective amount of time and an effective temperature to apply shampoo, and then  apply the conditioner of Rivera containing sodium napthalene sulfonate, benzyl alcohol and cetrimonium chloride and leave it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius, since Terazaki teaches that these method steps are effective steps to take with a conditioner to condition hair sufficiently.  
It would be obvious to use sodium malate in the shampoo of Rivera since Terazaki teaches that it is an effective salt for hair shampoo.  It would be obvious to use sodium malate in the shampoo of Rivera since Terazaki teaches that it is an effective salt for hair shampoo.  It would be obvious for one of ordinary skill in the art using the Rivera shampoo to have 0.5% ethanol, 0.5% aromatic alcohol, stearyl alcohol, 1-50% high molecular weight surfactant, and the pH be 4 as taught by Terazaki in order for the shampoo to be formulated optimally as a liquid.  
It would be obvious to use 5% sodium malate in the shampoo of Rivera since Tsuchiya teaches that malic acid or a salt of malic acid in this amount is effective when used in a method for straightening hair (along with sodium naphthalene sulfonate in a second composition).  
It would be obvious to use about 0.01% to about 5% sodium napthalene sulfonate, benzyl alcohol and cetrimonium chloride in the conditioner of Rivera as taught by Mintel since Mintel teaches that its conditioner makes hair silky, tangle-free, and hydrates, repairs and protects and also replenishes hair and it has the added benefit of having an effective sequestering agent as taught by Rousso.   



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending US Patent Application No. 16/482148 in view of Mintel Record Number (#ID) 3409281, August 2015, “Shampoo and Conditioner Set. (3/13/2018 IDS), Rousso et al. US 6,010,990 (1/4/2000), Terazaki et al. US 2003/0162675 (8/28/2003) and Tsuchiya et al. WO 2002/098381 (12/12/2002)(3/13/2018 IDS) is maintained.
   Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of treating hair comprising applying a shampoo containing sodium malate to the hair and wash the hair with it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius followed by applying a conditioner containing sodium napthaleneesulfonate to the hair and leaving it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius and then rinsing it from the hair.  
The claims of US Patent Application No. 16/482148 are directed to a method of treating hair comprising applying a shampoo containing a carboxylic acid or salt to the hair and wash the hair with it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius followed by applying a conditioner containing a sulfur containing salt to the hair and leaving it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius and then rinsing it from the hair.  
The claims of US Patent Application No. 16/482148 differ from those of the instant claims in that they are not directed to a shampoo with 2.5% to 20% sodium malate specifically and conditioner with from 1% to 25% sodium napthalenesulfonate specifically.  This deficiency is remedied by the teachings of Mintel, Rousso, Terazaki and Tsuchiya.
The teachings of Mintel, Rousso, Terazaki and Tsuchiya are described supra.  It would be obvious to use 5% sodium malate in the shampoo of US Patent Application No. 16/482148 since Terazaki teaches that it is an effective salt for a hair shampoo and Tsuchiya teaches that this amount when used in a method with sodium naphthalene sulfonate is highly effective at straightening hair.  
  It would be prima facie obvious to use about 0.01% to about 5%  sodium napthalenesulfonate in the conditioner of US Patent Application No. 16/482148 because Mintel teaches that it is an effective salt for a hair conditioner and it has the added benefit of being an effective sequestering agent as taught by Rousso.   


Response to Arguments
Applicants’ arguments of April 12, 2022 have been fully considered and are found to be mostly unpersuasive.  
Applicants note the amendments to the claims and the places where these amendments find support. 
Applicants assert that Rivera teaches that a rinse-off shampoo (first composition) is applied to the hair and then a rinse-off conditioner (second composition) is applied followed by rinsing with water, but does not teach the specific components of the compositions.  Applicants state that the other references are cited for the specific elements of the compositions and that the leaving time is conventional, but Applicants assert that this art does not compensate for the deficiencies in Rivera.  Specifically, there is no suggestion in Mintel to select sodium naphthalenesulfonate among other possible components of the shampoo with a reasonable expectation of success.  There is no suggestion in Rousso to select sodium naphthalenesulfonate among other possible components of the shampoo with a reasonable expectation of success.  
Applicants also argue that there is no suggestion in Tarazaki to select sodium malate over other salts and there is no example using sodium malate.  There is no evidence in Tarazaki that 0.5% of an aromatic alcohol in Tarazaki is the same as 1%.  Applicants argue that the Examiner has not explained what success one could expect from the combination of Rivera, Mintel with the time and temperature taught in Schweinsberg.  
Applicants argue that there is no reason to leave a shampoo on the hair for up to 45 minutes, and assert that it is known that shampoo is used and is washed off immediately after a short washing of the hair.  Applicants also assert that 15-40 °C is a cold temperature, since the normal human body temperature is 36.7 °C.  
Applicants also argue that Tuschiya requires the presence of a reducing agent in the first pack and an oxidizing agent in the second pack but Applicants’ claims recite that the method does not apply a reducing agent.  
Applicants argue that Tarazaki do not describe an aromatic alcohol in a second (conditioner) composition.  Additionally, there is no evidence that 0.5% of an aromatic alcohol in Tarazaki is the same as (round to 1%).
Applicants assert that there are unexpected results in terms of the compositions and method steps to provide an effect of “Curly hair relaxing effect and it hair washing resistance” as compared with comparative examples.  
Applicants reiterate the same arguments with respect to the double patenting rejection.    

Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly unpersuasive.  Applicants state that although all of the references relate to hair cosmetics, the link between the references is tenuous and a specific direction to make the modifications is lacking, but they still do not address the particular motivations for combining the teachings that have been set forth in the above rejections and therefore, applicants arguments do not undermine the motivation relied upon.  
Applicant’s argument that there is no suggestion in Mintel to select a shampoo comprising malic acid and a conditioner comprising sodium naphthalenesulfonate among other possible components of the shampoo with a reasonable expectation of success is found to be unpersuasive.  because sodium napthalenesulfonate is taught as a sequestering agent and identified in a list of disclosed options and Mintel teaches that all of these components are legitimate choices.  
Applicant’s argument that there is no suggestion in Rousso to select sodium naphthalenesulfonate among other possible components of the shampoo with a reasonable expectation of success is also found to be unpersuasive because it is obvious to select any of the sequestering agents in Rousso, including sodium napthalenesulfonate.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Sodium napthalenesulfonate is identified in a list of disclosed options, and Rousso teaches that all of these components are suitable and obvious choices.  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  
Applicant’s argument that there is no suggestion in Tarazaki to select sodium malate among other possible components with a reasonable expectation of success is found to be unpersuasive because sodium malate is taught as a good salt to use in a hair shampoo and identified in a list of disclosed options and Tarazaki teaches that all of these components are legitimate choices.  
Applicant’s argument that there is no suggestion in Tarazaki to select sodium malate among other possible components of the shampoo with a reasonable expectation of success is also found to be unpersuasive because it is obvious to select any of the salts in Tarazaki, including sodium malate.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Sodium malate is identified in a list of disclosed options, and Tarazaki  teaches that all of these components are suitable and obvious choices.  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  

Additionally, Applicants have not provided any reason why there cannot be a reasonable expectation of success so in the absence of any such reasons and in light of the considerable motivation to combine the teachings of the references as outlined in the rejections above (although unaddressed by Applicants) there is a reasonable expectation of success.
Applicants’ argument that there is no reason to leave a shampoo on the hair for up to 45 minutes is not found to be persuasive.  Up to 45 minutes includes all amounts of time up to 45 minutes and it is a range. 30 seconds is included in this range and 1 minute is included in this range.  Therefore a washing with a shampoo that is washed off immediately after a short washing of the hair would be included in this up to 45 minutes.  Additionally, contrary to Applicants’ assertions (which they cite no evidence for) some shampoos that are also hair conditioning treatments are left on hair for long periods of time.  
Applicants’ assertion that 15-40 °C is a cold temperature is also not found to be persuasive because it is a range of temperatures.  This range of temperatures also includes normal human body temperature of 36.7 °C, as noted by Applicants, which is not cold but is a warm temperature.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05.Applicants’ argument that Tuschiya requires the presence of a reducing agent in the first pack and an oxidizing agent in the second pack and the claims recite that the method does not apply a reducing agent is not found to be persuasive because these are not the teachings for which Tuschiya is being cited.  Tuschiya is cited for an amount of malic acid being applied to hair in the first step followed by a second step of applying 2-napthalenesulfonic acid sodium salt to the hair.  These teachings are modifying the teachings of the primary reference Rivera in which Rivera specifically does not teach a step of applying a reducing agent to the hair.    
Applicants’ arguments that Tarazaki do not describe an aromatic alcohol in a second (conditioner) composition is not found to be persuasive.  Tarazaki teaches benzyl alcohol is particularly preferred to be added in its hair cleansing compositions which includes both first and second compositions.  Just because benzyl alcohol is exemplified in a second composition does not mean that it cannot be used in the first composition, as it is taught.  The teachings of a reference are not limited to their Examples. 
Applicants argument that there is no evidence that 0.5% of an aromatic alcohol in Tarazaki is the same as (round to 1%) is not found to be persuasive because 0.5% is close enough to 1% that the effects can be presumed to be the same.  It should be pointed out that Applicants have provided no evidence or presented any reasoning as to why there would be a difference between 0.5% and 1%.  
With respect to the asserted unexpected properties, the experimental results are not unexpected.  The prior art reference of Tuschiya, applied in the rejection above, teaches that its method of applying malic acid or a salt of malic acid or a salt of a carboxylic acid in one composition, rinsing and then applying a second composition comprising sodium napthalene sulfonate is highly effective in straightening the curly hair.  Tuschiya also teaches that after the treatment, the straightened state can be maintained by daily aftercare without damaging the hair.  Thus, Applicants curly hair relaxing effect and its hair washing resistance is not unexpected because it is taught by the prior art.  This effect and these results would be instead expected to occur as a result of the prior art’s teaching.
Since Applicants reiterate their obviousness arguments with regards to the  double patenting rejection, the response to these arguments is reiterated here to. 



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619